Citation Nr: 1535900	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  08-00 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to September 9, 2013, and excess of 50 percent as of September 9, 2013, for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in St. Petersburg, Florida.  

In August 2011 the Board remanded this appeal for further development.  Subsequent to the requested development, the RO issued a rating decision dated October 2013 that granted an increased rating of 50 percent for PTSD.  As that increase does not constitute a grant of the full benefit sought on appeal, the Veteran's claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

Unfortunately, a remand is required for the claim for an increased rating for PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is provided every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, the Board notes that the Veteran underwent a VA PTSD examination in September 2013.  In the examination report, the VA examiner described how the Veteran's PTSD met the diagnostic criteria for a PTSD diagnosis.  However, the examiner did not note or report the presence or absence of specific symptoms of PTSD.  In fact under the section titled "symptoms", the examiner indicated "not applicable."  Therefore, the Board finds that the lack of sufficient details provided by the examiner in describing the Veteran's PTSD, has resulted in an incomplete VA examination report and the Board cannot attempt to approximate the symptomology and severity of the Veteran's disability.  Additionally, in a statement submitted by the Veteran after the completion of the VA examination, he contended that he had been having suicidal ideations that were not referenced in the examination report. 

The Board finds that an additional examination is warranted to ensure the record contains evidence of the current severity of the Veteran's service connected PTSD.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the TDIU claim, the Veteran claims that he is unable to work due to PTSD.  The readjudication of the PTSD claim may affect the TDIU claim and those issues are inextricably intertwined.  The claim for an increased rating for PTSD must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180(1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the record.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of PTSD.  The examiner must review the claims file and must note that review in the report.  All indicated studies should be completed.  The examiner must also review and comment upon the Veteran's private mental health reports from Dr. R.O. and past VA examination reports that resulted in varying GAF scores.  The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders and explain the significance of the score.  The examiner should specifically comment as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD has precluded him from engaging is substantially gainful employment.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to PTSD.

3.  Then, readjudicate the issues on appeal and consider whether the claims for an increased rating for PTSD and TDIU should be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b) (2015), for assignment of an extraschedular rating.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

